Citation Nr: 0427074	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a chronic psychiatric disorder, to include 
paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active military service from July 1966 to 
July 1968.  He also had additional Army Reserve from July 
1968 to July 1972 and service with the Georgia Army National 
Guard from August 1984 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder characterized as schizophrenia.  

As the procedural posture of this case is somewhat unusual, 
the Board should address its jurisdiction to review this 
appeal.  In order to perfect an appeal of an adverse 
determination, such as the April 2001 rating decision, the 
appellant must submit a notice of disagreement and, after the 
RO issues a statement of the case, an adequate substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2003).  A claimant must timely file a substantive 
appeal to perfect an appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002); Roy v. Brown, 5 Vet. App. 
554 (1993); but see Rowell v. Principi, 4 Vet. App. 9 (1993) 
(RO has discretion to dismiss an appeal for failure to file 
timely substantive appeal, but failure to file timely 
substantive appeal does not automatically foreclose appeal or 
deprive Board of jurisdiction).  

The RO notified the appellant of the April 2001 rating 
determination by letter dated April 27, 2001.  The appellant 
filed a notice of disagreement in May 2001, and the RO then 
issued a statement of the case on March 11, 2002.  The letter 
accompanying the statement of the case included information 
about the appellant's appeal rights and provided him with a 
VA Form 9, the instructions for which noted that his 
responsive substantive appeal should be filed with the RO 
within 60 days from the date mailing of the statement of the 
case.  Thus, the appellant had until May 11, 2002, to provide 
a substantive appeal, 60 days after issuance of the statement 
of the case.  

Between March 11, and May 11, 2002, the record does not show 
receipt of a VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  Of record, though, is the appellant's testimony at 
a hearing before the RO on April 25, 2002, concerning this 
appeal.  In general, a claimant's testimony before the RO can 
be accepted in lieu of a VA Form 9 once it is reduced to 
writing when the hearing is transcribed.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  Compare Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (hearing testimony before the Board, rather than the 
RO, cannot be accepted as a substantive appeal, since this 
testimony is not presented to RO personnel).  See 38 C.F.R. 
§ 20.300 (2003) (substantive appeal "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed . . .").  Although the record 
includes a VA Form 9 received in April 2003, well after 
expiration of the 60-day period following issuance of the 
statement of the case, the hearing transcript can serve as in 
lieu of a substantive appeal.  The Board therefore has 
jurisdiction to address the issue on appeal.  

In June 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  This case has been advanced on the docket.  See 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant contends his psychiatric disorder was incurred 
in or aggravated during his one year of service with the 
Georgia Army National Guard.  Two areas of evidentiary 
development are herein discussed.  

The appellant testified at his June 2004 hearing that he 
received disability benefits from the Social Security 
Administration since 1985.  VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, which includes 
making every reasonable effort to obtain relevant records 
(including records possessed by other Federal agencies) that 
the claimant adequately identifies.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Records from the Social Security Administration, for a period 
of disability allegedly beginning at about the time of the 
appellant's separation from the National Guard, are pertinent 
to the appeal.  The claim is remanded for the RO to attempt 
to obtain records from the Social Security Administration.  

While the claim is remanded, the RO should seek from the 
appellant detailed information as to any period of active 
duty for training during his one year service with the 
Georgia Army National Guard.  See 38 C.F.R. § 3.6(a) and 
(c)(3) (2003) (active military service includes active duty 
for training in the National Guard of any state under 
specified statutory authority).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claims for Social 
Security disability benefits, copies of 
all Social Security Administration 
decision(s) concerning the appellant, and 
copies of the evidence supporting the 
decision(s).  

3.  Again contact the appellant and 
request he provide a detailed description 
of all periods of active duty for 
training from August 1984 to August 1985 
with the Georgia Army National Guard, 
with particular details about specific 
dates of any medical/psychiatric 
treatment received during such period(s).  
Request he provide complete copies of all 
records (whether personnel and medical 
records) in his possession.  Associate 
with the claims file all documents 
obtained.  

4.  Based on the information provided by 
the appellant in response to the inquiry 
in paragraph 3, request complete copies 
of the appellant's National Guard records 
(both personnel and medical records) from 
the appropriate service department, the 
NPRC, and/or other appropriate records 
depository.  Associate with the claims 
file all internal documents concerning 
this search, and all documents obtained 
from any source.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter herein remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



